            Case 1:19-cv-01868-RJL Document 7 Filed 09/13/19 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF COLUMBIA



UNITED STATES OF AMERICA,

       Plaintiff,                                        Case No.:     1:19-cv-01868-RJL

v.

OMAROSA MANIGAULT NEWMAN,                                NOTICE OF FILING EXHIBITS
                                                         IN SUPPORT OF MOTION TO
                                                         DISMISS PLAINTIFF’S
                                                         CORRECTED COMPLAINT
      Defendant,
_______________________________________/

    DEFENDANT’S NOTICE OF FILING EXHIBITS A & B IN SUPPORT OF
MOTION TO DISMISS PLAINTIFF’S CORRECTED COMPLAINT FOR FAILURE TO
   STATE A CAUSE OF ACTION UPON WHICH RELIEF CAN BE GRANTED

       Comes now the Defendant, Omarosa Manigault Newman, by and through her

undersigned counsel pursuant to LCvR 5.4 (e)(1)(A) and gives Notice of Filing the following

exhibits:

       Exhibit “A” – Situation Room Briefing - audio recording – beginning at 16.23

       Exhibit “B” – Telephone Call with Stefan Passantino, Esq. - audio recording beginning

at 00.16.




                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that I electronically filed the foregoing with the Clerk of Court

using the CM/ECF and will furnish a copy via Federal Express to this Court and to Ashley A.



                                              1
          Case 1:19-cv-01868-RJL Document 7 Filed 09/13/19 Page 2 of 2



Cheung, Esq., Joseph H. Hunt, Esq., James J. Gilligan, Esq., Jacqueline Coleman Snead, Esq.,

United States Department of Justice Civil Division, Federal Programs Branch, 1100 L. Street,

N.W., Washington, D.C. 20005, at Ashley.cheung@usdoj.gov ; this 13th day of September,

2019.

                                          Respectfully submitted,

                                          Law Office of John M. Phillips, LLC

                                          /s/ John M. Phillips
                                          JOHN M. PHILLIPS, ESQUIRE
                                          DC Bar Number: 1632674
                                          4230 Ortega Boulevard
                                          Jacksonville, FL 32210
                                          (904) 444-4444
                                          (904) 508-0683 (facsimile)
                                          Attorneys for Defendant
                                          jphillips@floridajustice.com
                                          michele@floridajustice.com
                                          Kirby@floridajustice.com
                                          (Pro Hac Vice Application for Admission Pending)

                                          The Law Office of J. Wyndal Gordon, P.A.


                                          /s/ J. Wyndal Gordon, Esq.
                                          J. WYNDAL GORDON, ESQUIRE
                                          MD Bar Number: 23572
                                          20 South Charles Street, Suite 400
                                          Baltimore, MD 21201
                                          (410)332-4121
                                          (410)347-3144 facsimile
                                          jwgaattys@aol.com
                                          Attorneys for Defendant




                                             2
